Citation Nr: 1203373	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hammer toes.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection bilateral hammer toes.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim for additional development in June 2009 and September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board must again remand this matter for compliance with the terms of the previous remands.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.         § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

The Veteran's October 1968 service entrance examination noted the "bilateral overlapping of [his] second toes" but his November 1970 service discharge examination found no foot problems.  The Board remanded the instant matter in June 2009 to allow a VA podiatry examination to be conducted to determine the nature and etiology of the Veteran's claimed bilateral hammer toe disability, including whether it was incurred in or aggravated during active duty service.

A VA podiatry examination was then conducted in June 2010.  This examiner opined that the overlapping of the toes was known to be a "benign congenital anomaly" and that it was at least as likely as not that the Veteran's foot "difficulties could" have been aggravated by his service, i.e., the wearing of footwear for prolonged periods of time.  In its September 2010 remand, the Board explained that clarification of this June 2010 opinion was required and instructed that a new VA podiatry examination be conducted.  The examiner was to provide two opinions, one as to whether the Veteran's current toe-crossing deformity was aggravated by service and the degree of such aggravation, if any.  The examiner was also to provide an opinion as to whether any foot disorder other than a toe-crossing deformity was caused or aggravated by service.

A second VA podiatry examination was conducted in October 2010.  This examiner opined that it was at least as likely as not that the Veteran's toe-crossing deformity was "caused and aggravated" by his service.  The examiner did not provide an opinion regarding the degree of aggravation or an opinion regarding the etiology of any other current toe disorder, including the diagnosed bilateral hallux valgus deformity and calcaneal spurs.  In addition, this opinion appears to have been based on an inaccurate factual premise, i.e., that the Veteran's toe-crossing deformity did not pre-exist service, despite overlapping toes being noted in the entrance examination.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA podiatry examination with an appropriate examiner, or obtain an addendum to the September 2010 opinion, to determine the etiology of any current foot disorder.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a foot disability, including a toe-crossing deformity?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since December 2005.

b)  Is it at least as likely as not (50 percent or greater probability) that any current toe-crossing deformity was aggravated by the Veteran's active duty service from April 1969 to November 1970; if so, to what degree was this disability aggravated, if any, by service?  The examiner should specifically note the October 1968 entrance examination, which found the bilateral overlapping of the second toes.

c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed foot disability, other than a toe-crossing deformity, had its onset during the Veteran's period of active duty service, including from April 1969 to November 1970; or, was any such disorder caused by any incident or event that occurred during his period of service? 

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


